Exhibit 10.1

AGREEMENT

THIS AGREEMENT (this “Agreement”), dated as of July 30, 2009, is made by and
among ALTERNATIVE ASSET MANAGEMENT ACQUISITION CORP., a Delaware corporation
(“AMV”), and VICTORY PARK CAPITAL ADVISORS, LLC, on behalf of one or more
entities for which it acts as investment manager (“Victory Park”).

WHEREAS, AMV was organized for the purpose of acquiring, through a merger,
capital stock exchange, asset acquisition or other similar business combination,
an operating business (“Business Combination”);

WHEREAS, AMV consummated an initial public offering in August 2007 (“IPO”) in
connection with which it raised gross proceeds of approximately $397 million, a
significant portion of which was placed in a trust account maintained by
Continental Stock Transfer and Trust Company pending the consummation of a
Business Combination, or the dissolution and liquidation of AMV in the event it
is unable to consummate a Business Combination on or prior to August 1, 2009;

WHEREAS, AMV has agreed to an Agreement and Plan of Reorganization (the
“Acquisition”) with Great American Group, LLC pursuant to certain agreements
(“Transaction Agreements”);

WHEREAS, the approval of the Acquisition is contingent upon, among other things,
the affirmative vote of holders of a majority of the outstanding common shares
of AMV which are present and entitled to vote at the meeting called to approve
the Acquisition;

WHEREAS, pursuant to certain provisions in AMV’s certificate of incorporation, a
holder of shares of AMV’s common stock issued in the IPO may, if it votes
against the Acquisition, demand that AMV convert such common shares into cash
(“Conversion Rights”);

WHEREAS, the Acquisition cannot be consummated if holders of 30% or more of the
AMV common stock issued in the IPO exercise their Conversion Rights.

NOW, THEREFORE, the undersigned parties agree as follows:

 

  1. Agreement to Make Purchases of AMV Common Stock. Victory Park (and any
other purchasers acceptable to Victory Park and AMV) agrees to use its
reasonable best efforts to make simultaneous privately negotiated purchases of
up to approximately 6.0 million shares of AMV common stock at purchase prices
not to exceed $9.85 per share (at the discretion of AMV) prior to July 30, 2009,
provided that AMV agrees to enter into the form of forward contract (“Forward
Contract Arrangement”) attached hereto as Annex A with the purchaser of such
shares of common stock in connection therewith. Purchases by Victory Park shall
not begin until one business day after AMV publicly announces the entering into
of this Agreement with respect to the Forward Contract Arrangement.

 

  2. Fees. AMV shall pay Victory Park a fee of 1.0% of the value of all shares
purchased by Victory Park from third parties pursuant to forward contracts.



--------------------------------------------------------------------------------

  3. Expenses. All costs and expenses incurred in connection with the
transactions contemplated by this Agreement, including, without limitation,
legal fees and expenses and all other out-of-pocket costs and expenses of third
parties incurred by a party in connection with the negotiation and effectuation
of the terms and conditions of this Agreement and the transactions contemplated
thereby, shall be the obligation of the respective party incurring such fees and
expenses; provided that AMV shall pay up to $50,000 of the documented costs and
expenses incurred by Victory Park in connection with the transactions
contemplated by this Agreement.

 

  4. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

  5. Governing Law; Jurisdiction. This Agreement shall for all purposes be
deemed to be made under and shall be construed in accordance with the laws of
the State of New York. Each of the parties hereby agrees that any action,
proceeding or claim against it arising out of or relating in any way to this
Agreement shall be brought and enforced in the courts of the State of New York
or the United States District Court for the Southern District of New York, and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
Each of the parties hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum and irrevocably waive trial
by jury.

[Signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ALTERNATIVE ASSET MANAGEMENT ACQUISITION CORP. By:  

/s/ Paul D. Lapping

Name:  

Paul D. Lapping

Title:  

Chief Financial Officer

VICTORY PARK CAPITAL ADVISORS, LLC By:  

/s/ Scott Zemnick

Name:  

Scott Zemnick

Title:  

General Counsel